DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10450203 and U.S. Patent 10472252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/14/2020 and on 03/31/2021, with respect to claims 2-5, 7, 9-18 and 20-22 have been fully considered and are persuasive.  The previous 102(a)(1) rejection has been withdrawn. 
The previous double patenting rejection has been reviewed and is now withdrawn as a result of the acceptance of the terminal disclaimer filed on 12/14/2020.

Allowable Subject Matter
Claims 2-5, 7, 9-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 12, Wolf teaches a method for providing water through a faucet (see FIGS. 1, 7, 9 and 10) (see paragraphs 2 and 18 – “an electrically actuated valve.  An electronic faucet is automatically controlled by object detection that a user can start water flow through the faucet…flow adjustment”), comprising:
detecting, by a sensor, a request for water from a user (see FIG. 6, microprocessor 44 and microphone 56) (see paragraphs 19-22, 31-34, 49 and 51 – “speech sensors with microphone for voice control…and a microprocessor recognizing speech and supervising operations…the microprocessor is responsive to all values of water temperature, flow rates, volume delivery, spray patterns and ‘on’ and ‘off’ input signals from each of the proximity, speech, or ‘on’ and ‘off’ sensors…receive instruction from the voice recognition sensor…at least one audio signal to warn the user…the faucet spout head contains both a voice recognition sensor and a speaker, which are used to activate functions by voice command and the interact with the user.  The voice recognition sensor is adapted to receive user input commands for water temperature, flow adjustment, flow pattern, volume dispensing, and other functions…the processor 44 and microphone 56 constitute a voice recognition sensor”);
providing, by the sensor, an indication of the request to control circuitry of an electrically operated valve coupled to a water supply line of the faucet (see FIGS. 6 and 10, solenoid 90 and valve 92) (see FIGS. 9-10, flow control valve 122 and solenoid valve 124, and hot-water inlet 113 and cold-water inlet 114) (see paragraphs 19, 22 and 60 – “solenoid valves controlling flow…the water mixing valve, flow control valves, and the two water ‘on’ and ‘off’ solenoids are located immediately below the countertop…the spout 20 also contains a spray solenoid 90 for operating a spray/stream diverter valve 92 and multifunction nozzle 94 offering at least two outlets 
activating, in response to the indication, the electrically operated valve to provide a specified amount of filtered water through the faucet (see FIGS. 6 and 10, electronic controller or microprocessor 44, printed circuit board 46 and electronic controller 50) (see paragraphs 19, 20, 22 and 60 – “solenoid valves controlling flow…the water mixing valve, flow control valves, and the two water ‘on’ and ‘off’ solenoids are located immediately below the countertop…the spout 20 also contains a spray solenoid 90 for operating a spray/stream diverter valve 92 and multifunction nozzle 94 offering at least two outlets of differing flow patterns”) (see paragraphs 65-66 – “The first path is the normal flow path to the spout water connection.  This path contains a motorized flow control valve 122 and a solenoid-operated ‘on’ and ‘off’ valve 124…the water control processor 50 controls the motorized flow valve 122 to provide the desired flow rate at the spout”) (see paragraphs 49-51 – “The spout head 20 contains an electronic controller or microprocessor 44 that operates suitable software constituting a voice recognition engine.  The microprocessor 44 and other electronics are mounted to a printed circuit board 46.  Microprocessor is primarily responsible for interfacing to a user through various sensors, switches and speech interaction…the spout processor 44 communicates with another electronic controller 50”)

	Similar analysis applies to amended, new independent claim 20.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                         
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773